UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6263


ABBAS JAVED AHMED,

                Petitioner - Appellant,

          v.

LORETTA KELLY, Warden; DAVID B. EVERETT, Warden,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-00184-GBL-TCB)


Submitted:   August 6, 2015                 Decided:   August 19, 2015


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abbas Javed Ahmed, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Abbas   Javed     Ahmed    seeks    to    appeal     the    district      court’s

order     denying     his     “Motion     for    Relief     from    a   Judgment      or

Order[,]” in which he sought relief pursuant to Fed. R. Civ. P.

60(b).     The order is not appealable unless a circuit justice or

judge     issues     a   certificate       of    appealability.             28    U.S.C.

§ 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).       A   certificate      of    appealability       will    not    issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2012).                When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s      assessment       of    the   constitutional        claims    is

debatable      or    wrong.      Slack    v.    McDaniel,     529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                      Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Ahmed has not made the requisite showing.                    Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,      and    dismiss    the     appeal.       We    dispense       with    oral

                                           2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3